DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 5, and 9 were amended and claims 2-4 were canceled in the response filed on 8/10/2022.  Claims 6-8 stand withdrawn.  Claims 1, 5, and 9 are currently pending and under examination.
Response to Amendments/Arguments filed on 8/10/2022
	The Applicant’s amendments are sufficient to overcome the objections to claims 1 and 3, therefore the objections are withdrawn.  See p. 5 of the OA dated 5/11/2022.
	The Applicant’s amendments have overcome the 35 USC 112(b) rejections of record, therefore the rejections of claims 1-5 and 9 under 35 USC 112(b) as being indefinite are withdrawn.  See p. 5-7 of the OA dated 5/11/2022.
	The Applicant limited claim 1 to the structures explicitly disclosed in the specification.  The compound taught by JPH08259976 is not one of those recited in claim 1, therefore the 35 USC 102(a)(1) rejection of claims 1-5 and 9 as being anticipated by JPH08259976 is withdrawn.  See p. 7-9 of the OA dated 5/11/2022.
Specification
The disclosure is objected to because of the following informalities:
1) The structure of the product of example 2 in [0064-0065] of the specification as filed does not match the second structure in claim 1.  See below, wherein the first structure is that of the asymmetrically substituted product of example 2 in the specification, and the second structure is the second, symmetrical, structure of claim 1, which shares the same name as the product of example 2 in the specification:

    PNG
    media_image1.png
    363
    627
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    589
    618
    media_image2.png
    Greyscale
.
The structure in the claims is correct and supported by the name of the compound of example 2 in the specification as filed.  Therefore, the structure of the product of example 2 should be corrected in the specification as well.
2) The structures of the products of examples 5 and 6 are very difficult to read and should be redrawn.  Also see corresponding sections of the PGPUB of the instant application (US2021/0261795), wherein at least the product of example 6 is incorrect because of the poor quality of the structure in the specification as filed.  The methyl group (-CH3) of the product of example 6 is drawn as a “-CMS” substituent in [0070-0071] of the PGPUB.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
The structures of the fifth and sixth compounds listed in the claim, corresponding to the products of examples 5 and 6 of the specification as filed, are very difficult to read and should be redrawn.  Errors have already been made in the PGPUB of the instant application (US2021/0261795), due to the poor quality of the structures presented in the specification as filed.  However, the structures are not indefinite because the compounds names were also provided in the specification and claims.
Appropriate correction is required.
Applicant is advised that should claim 5 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deibig (EP0005520, published on 10/20/1982).  Deibig is not in English and there is no English language equivalent available, therefore a machine generated translation of Deibig is also provided.
	Deibig is directed toward antifouling agents for paints.  See whole document.  Regarding claim 1, Deibig teaches a polyurethane produced from the reaction of hexamethylene diisocyanate and 1H, 1H, 2H, 2H-perfluorooctanol.  See example 1 in [0012] and following Scheme.  The structures of the reactants were obtained using the “convert name to structure” feature of ChemDraw® Professional:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  The urethane (carbamate) product corresponds to the first compound of claim 1.  Regarding claims 5 and 9, [0006-0007, 0058-0061, and 0094-0097] of the specification as filed teach that the claimed release agent can consist of any one of the compounds of claim 1. Also see MPEP 2131.02 and MPEP 2112.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US4401717, published on 8/30/1983).  
	Ikea is directed toward heat-sensitive recording materials.  See whole document.  Regarding claim 1, Ikeda teaches the use of the following compound as a reactant in example 4 in col. 11: 

    PNG
    media_image4.png
    100
    218
    media_image4.png
    Greyscale
 (2,4-bis(dodecyloxycarbonylamino)toluene).  The compound corresponds to the sixth compound of claim 1.  Regarding claims 5 and 9, [0006-0007, 0078-0081, and 0094-0097] of the specification as filed teach that the claimed release agent can consist of any one of the compounds of claim 1. Also see MPEP 2131.02 and MPEP 2112.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN® registry file for the compound having the registry number: 210491-69-3 (dated 8/27/1998). 
The registry file shows that a compound of the following formula was publicly known since 8/27/1998.
RN   210491-69-3  REGISTRY
ED   Entered STN:  27 Aug 1998
CN   Decanedioic acid, 1,10-bis(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)
     ester  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   1,10-Bis(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl) decanedioate
CN   Decanedioic acid, bis(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl) ester
     (9CI)
MF   C26 H24 F26 O4
SR   CA
LC   STN Files:   CA, CAPLUS, CASREACT, USPATFULL
  

    PNG
    media_image5.png
    138
    980
    media_image5.png
    Greyscale

 

	This compound corresponds to the seventh compound of claim 1.  Regarding claims 5 and 9, [0006-0007, 0082-0085, and 0094-0097] of the specification as filed teach that the claimed release agent can consist of any one of the compounds of claim 1. Also see MPEP 2131.02 and MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622